Dismissed and Memorandum Opinion filed February 9, 2006








Dismissed and Memorandum Opinion filed February 9,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00710-CR
____________
 
CHRISTOPHER EDGAR ELAM,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County,
Texas
Trial Court Cause No. 878,024
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered a guilty plea to the offense of possession
with intent to manufacture or deliver a controlled substance.  On February 1, 2002, the trial court entered
an order deferring adjudication of guilt and placing appellant on deferred
adjudication community supervision for seven years.  The State subsequently moved to adjudicate
guilt.  On June 21, 2005, appellant
signed his agreement to the State=s stipulation of evidence.  As part of this stipulation, appellant agreed
that he understood he could not appeal if the trial court followed the State=s recommendation regarding
punishment, unless the trial court gave permission to appeal.  In accordance with the State=s recommendation in the stipulation,
the trial court sentenced appellant on June 21, 2005, to confinement for seven
years in the Institutional Division of the Texas Department of Criminal Justice
and assessed a fine of $500.  No permission
to appeal was granted.  Appellant filed a
pro se notice of appeal.  We dismiss the
appeal.  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 9, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.
Do Not Publish.CTex. R.
App. P. 47.2(b).